Citation Nr: 0616107	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  05-28 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertensive 
cardiovascular disease with anterior wall ischemia (claimed 
as chest pain).  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for impacted cerumen 
and contracted eardrums.

5.  Entitlement to service connection for back pain.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had service with the Philippine Army from 
December 1941 to May 1942, and had recognized guerrilla and 
Philippine Army service from February 1943 to December 1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2005, the RO issued another rating decision which 
confirmed and continued the denials of the benefits sought.  
The case is now before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

In an April 2006 letter, the veteran requested a Travel Board 
hearing before a Veterans Law Judge.  As a veteran is 
entitled to a hearing if one is requested, further 
development is warranted.  See 38 C.F.R. § 20.700 (2005).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing, as the docket 
permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


